DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 20-27, 30 and 31 are allowed.  In regard to claims 20, 30 and 31, in combination with other limitations, the second signal means indicating the first mode of the second switching element when the first switching element is in the second mode is neither disclosed nor suggested by the prior art.  The prior art made of record [Tanrisever, US 2003/0069576] and not relied upon is considered pertinent to the applicant’s disclosure.  Tanrisever discloses a similar operating device for a power tool that includes switching elements with signaling means.  However, Tanrisever neither discloses nor suggests that the second switching element is settable from the first mode to the second mode of the second switching element only when the first switching element is set from the first mode to the second mode of the first switching element, wherein the second signal means indicates the first mode of the second switching element when the first switching element is in the second mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/LHEIREN MAE A CAROC/          Examiner, Art Unit 2833